Citation Nr: 9918628	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for hypertension for 
the purposes of accrued benefits under section 5121, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to August 
1967.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 1993 and January 1994 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The March 1993 rating decision 
denied service connection for the cause of death of the 
veteran.  The January 1994 rating decision denied service 
connection for hypertension for the purpose of establishing 
entitlement to accrued benefits under section 5121 of the 
statute.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1998).

The appellant did not receive formal notification from the RO 
of its March 1993 rating decision in this case, as the RO 
noted in a December 1994 statement of the case, although a 
letter was sent informing her that burial benefits were paid 
based on a nonservice-connected death.  The Board construes a 
statement received from the appellant in March 1994, in which 
she sought to "reopen" her claim for dependency and 
indemnity compensation (DIC) and in which she requested a 
hearing regarding the cause of the veteran's death, as a 
timely notice of disagreement in this case with the March 
1993 rating decision denying service connection for the cause 
of the veteran's death.  A statement of the case was issued 
in December 1994 and the appellant perfected her appeal to 
the Board by submitting a VA Form 9 substantive appeal in 
December 1994.

A hearing was held on March 8, 1998, in Washington, DC, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  The veteran died on January [redacted] 1993.

2.  The immediate cause of the veteran's death was an 
intracranial subarachnoid hemorrhage.

3.  At the time of his death, the veteran had a claim pending 
for service connection for hypertension as secondary to his 
service-connected disabilities.

4.  At the time of his death, the veteran was 
service-connected for thoracotomy scar, residuals, wound of 
abdomen with laceration of liver, transverse colon with 
duodenal ulcer, postoperative, rated as 50 percent disabling; 
for residuals, splenectomy, rated as 30 percent disabling; 
for post traumatic stress disorder (PTSD), rated as 30 
percent disabling; for residuals, chest wound with laceration 
of diaphragm, fracture of ninth rib and neuralgia of 
intercostal nerve, thoracotomy scar, rated as 20 percent 
disabling; and for scars, back, left scapular and lumbar 
region, rated as noncompensable.  The combined disability 
evaluation was 80 percent.

5.  Medical records in the claims file show a history of 
hypertension as early as 1985 and a diagnosis of hypertension 
in August 1988.

6.  Competent evidence of record at the time of the veteran's 
death did not show a relationship between hypertension and a 
service-connected disability or a disability shown during 
service.

7.  An opinion of an independent medical expert reflects 
that, in this case, service-connected PTSD likely was a 
significant contributor to the veteran's hypertension and 
that pain of variable degrees related to prior 
service-connected injuries certainly was an aggravating 
factor for hypertension.

8.  An opinion of an independent medical expert reflects 
that, in this case, hypertension, although not the cause of 
the cerebral aneurysm, was likely was an important 
contributor in the cerebral aneurysmal bleeding and death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connectionfor 
hypertension for the purposes of accrued benefits are not 
met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.1000 (1998).

2.  Service-connected PTSD aggravated nonservice-connected 
hypertension warranting service connection for hypertension 
on a secondary basis.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

3.  Service-connected hypertension was "an important 
contributor" to the cerebral aneurysmal bleeding which 
caused the veteran's death such that it may be concluded that 
hypertension "aided or lent assistance to the production of 
death", and therefore service connection for the cause of 
the veteran's death is warranted in this case.  38 U.S.C.A. 
§ 1310(a) (West 1991); 38 C.F.R. § 3.312(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

The veteran was born on July [redacted] 1945.  He served on active 
duty from July 1963 to August 1967 including service in 
combat in the Republic of Vietnam during the Vietnam War.  
The May 1963 enlistment examination report showed his blood 
pressure to be 138/90.  

The service medical records show that the veteran sustained a 
penetrating missile wound in the left chest and abdomen while 
on helicopter patrol in Vietnam on August 18, 1965.  On that 
date in Vietnam, the veteran underwent a laparotomy with 
repair of laceration of the left lobe of the liver and 
perforation of the stomach; a thoracotomy with repair of 
laceration of the left diaphragm and left lower lobe of the 
lung; and a splenectomy.  The diagnosis rendered in Vietnam 
before the veteran was air evacuated to the United States for 
further treatment was gunshot wound, abdomen and chest, with 
laceration of diaphragm, spleen, left lower lobe of the lung, 
left lobe of the liver, and perforation of the stomach.  

On August 28, 1965, the veteran was admitted to a U.S. Naval 
Hospital in Great Lakes, Illinois.  Physical examination on 
admission showed a blood pressure reading of 134/88.  He 
received further treatment for his wounds and was discharged 
on October 13, 1965, with a final diagnosis of wounds, 
missile, chest and abdomen; no artery or nerve involvement.

The veteran continued to experience pain in the chest, and in 
May 1966 he was treated for left chest wall pain, 
postthoracotomy, with an intercostal nerve block, using 1% 
Xylocaine with epinephrine, of the 7th, 8th, and 9th 
intercostal nerves.  He experienced temporary relief, but his 
service medical records show that he then had recurrent chest 
pain in 1966 and 1967.  

On a January 1968 VA examination report, a blood pressure 
reading was 135/90.  On a VA outpatient treatment report, 
dated November 1983, the veteran was seen for complaints of 
pain on the right side of his abdomen.  His blood pressure 
was 150/90.  In August 1984, he was seen for complaints of a 
severe headache, and his blood pressure was 144/90.  In 
September 1984, the veteran was diagnosed with post traumatic 
stress disorder (PTSD) on a VA psychiatric examination 
report.  VA psychiatric examination reports dated September 
1983, March 1984, and December 1985 are also of record.

On a VA Form 1-9 substantive appeal, which the RO received 
from the veteran in March 1985 in conjunction with a claim 
not the subject of the present appeal, the veteran stated 
that doctors had told him that he had high blood pressure 
which ran from 135/90 to 180/120 and that his hypertension 
was "caused from my injuries".

The veteran was hospitalized for a week in April 1987 at a VA 
medical center for complaints of left flank pain and he gave 
a history of having been found several years earlier "to be 
suffering with high blood pressure which he was able to 
control with diet and by avoiding salt."  His blood pressure 
was monitored during the period of hospitalization and 
readings on a "Vital Signs Record" from April 22 to 
April 28, 1987, showed readings as follows: 140/90, 130/50, 
120/80, 130/90, 160/100, 144/90, 142/82, 134/90, 130/80, and 
130/90.  In late April and early May 1987, the veteran was 
seen for a local inflammation reaction to an IVP dye 
injection.  His blood pressure was 154/100 and 142/98.

In August 1988, blood pressure readings were 160/110 and 
172/116 and hypertension was diagnosed.  An August 4, 1988, 
VA Medical Certificate shows that Procardia was prescribed.  
On an October 1988 VA Progress Note, blood pressure was 
recorded as 160/90 and an examiner stated,

Testing much better [with] nifedipine 
than [with] previous anti[hypertensive 
treatment].  He apparently has some 
peripheral vascular insufficiency 
(relative or absolute) [and] should be 
treated [with] just vasodilator drugs.  
Rather than [increase] nifedipine to 
[four times a day] will add minimal 
captopril.
In February 1989, the veteran's blood pressure was 168/108 
and the examiner noted that he had been out of nifedipine for 
one week but had continued captopril.  The examiner stated 
that the addition of captopril had not added significantly to 
blood pressure control, noting that the veteran's blood 
pressure "on captopril today same as on no meds on [August 
11th]."  Captopril was discontinued.  A week later, the 
examiner noted that the veteran's blood pressure was 
"previously well controlled on present regimen."

In April 1990, an examiner noted that the veteran's blood 
pressure "is good."  In April 1991, the veteran was seen 
for low back pain.  His blood pressure was 140/90 and 
150/100.  In October 1991, the veteran's blood pressure was 
monitored during exercise testing and those reports are of 
record.  On a November 1992 VA Progress Note, an examiner 
recorded the blood pressure as 174/100 right, 180/100 left, 
and noted that the veteran was taken off nifedipine because 
of headaches and started on Enalapril.

On January [redacted] 1993, the veteran died.  The death certificate 
shows the cause of death as an intracranial subarachnoid 
hemorrhage.  The terminal hospital reports are of record and 
one report by H. Bushnell Clarke, M.D., pertained to a CT 
scan of a subarachnoid hemorrhage with extension predictably 
in the inner hemisphere fissure and hemorrhage in the region 
of the superior suprasellar cistern.  The doctor's impression 
was subarachnoid hemorrhage and probably anterior 
communicating artery aneurysm.

In January 1993, the RO received the appellant's application 
for DIC and accrued benefits.  A marriage certificate in the 
claims folder shows that the appellant was married to the 
veteran on June [redacted] 1964.  In a March 1993 rating decision, 
the RO denied service connection for the cause of the 
veteran's death.  There is no copy of a letter of 
notification of this decision in the claims file.  As noted 
in a December 1994 statement of the case, "[t]he only 
official notification of a non service connected death was 
contained in a computer letter of March 25, 1993, which 
indicated that the burial expense[s] were paid."  The Board 
notes that the March 25, 1993, letter pertained to a claim 
for VA burial benefits.

In a November 1993 memorandum from the appellant's 
representative, it was noted that the veteran had claimed 
service connection for high blood pressure secondary to his 
service-connected disabilities on a VA Form 1-9 substantive 
appeal, dated in February 1985 and received by the RO in 
March 1985, and that no action had ever been taken on this 
claim.  The appellant's representative requested that the 
claim be adjudicated, and noted, "The purpose of course is 
to establish service connection for a cardiovascular 
condition and to allow DIC benefits."

In a January 1994 rating decision, the RO adjudicated the 
March 1985 claim for service connection for hypertension for 
the purpose of accrued benefits under section 5121 of the 
statute.  See 38 U.S.C.A. § 5121 (West 1991).  The RO denied 
the claim, noting "Entitlement to service connection for 
hypertension is not established as not incurred in or 
aggravated by the veteran's active service, nor did this 
condition manifest itself within one year from the date of 
discharge, nor is this condition considered etiologically 
related to the veteran's service-connected disabilities."  
The RO notified the appellant of this decision, and, in March 
1994, the RO received a notice of disagreement with the 
decision.

Also in March 1994, the RO received a statement from the 
appellant requesting that her claim for DIC be reopened.  She 
requested a hearing and stated that the veteran's high blood 
pressure or hypertension was caused by or was symptomatic of 
the pain that that he experienced as the result of his 
service-connected disabilities.

In May 1994, the RO issued a statement of the case on the 
issue of service connection for hypertension for the purpose 
of determining entitlement to accrued benefits.  In September 
1994, a hearing was held before a VA hearing officer.  At the 
hearing, the appellant submitted a VA Form 9 substantive 
appeal and additional medical evidence.  The hearing officer 
noted that the only claim on appeal was the claim for service 
connection for hypertension for the purpose of determining 
entitlement to accrued benefits and that the RO had not yet 
adjudicated a petition to reopen a claim for service 
connection for the cause of the veteran's death.  In October 
1994, the hearing officer denied the claim for service 
connection for hypertension for the purpose of determining 
entitlement to accrued benefits.

In an October 1994 rating decision, the RO adjudicated the 
petition to reopen a claim for service connection for cause 
of the veteran's death and denied the claim.  The RO notified 
the appellant of this decision and received a notice of 
disagreement in October 1994.

In October 1994, a supplemental statement of the case was 
issued on the claim for service connection for hypertension 
for the purpose of determining entitlement to accrued 
benefits.  In November 1994, the RO received a VA Form 9 
substantive appeal which specified two issues, i.e., service 
connection for hypertension for the purpose of obtaining 
accrued benefits and service connection for the cause of the 
veteran's death.

In December 1994, the RO issued a statement of the case on 
the claim for service connection for the cause of the 
veteran's death.  The RO received a VA Form 9 substantive 
appeal that same month.

In March 1998, a hearing was held before the Board in 
Washington, D.C.  The appellant submitted additional evidence 
and waived her right to have the RO consider this evidence in 
the first instance.  See 38 C.F.R. § 20.1304(c) (1998).  
Among the evidence were two medical treatises -- one entitled 
"PTSD and Hypertension" and the other "Neurobiological 
Alterations Associated with [PTSD]" -- which indicated a 
relationship between PTSD and hypertension.  In addition, the 
Board noted that there was of record a statement from John B. 
DeCosmo, D.O., dated June 7, 1988, who stated that he had 
treated the veteran from 1988 for multiple diagnoses.  Dr. 
DeCosmo rendered his opinion as follows:

[PTSD] was a major precipitant of [the 
veteran's] persistent gastrointestinal 
problems including gastroesophageal 
reflux disease, gastritis, duodenitis, 
and also a major precipitant of his 
hypertension which was diagnosed several 
years after his dismissal from the 
service.  Hypertension is a direct factor 
in the precipitation of a burst or 
ruptured arterial aneurysm such as one 
that caused the patient's demise.

. . .  [The veteran's] labile 
hypertension was directly precipitated by 
his [PTSD] after his dismissal from the 
armed services.  This is the nature of 
the disease as well as the nature of the 
diagnostic problem.  Furthermore, while 
hypertension is not necessarily a risk 
factor for the arterial wall defect that 
led to his aneurysm, it is certainly a[n] 
independent and major risk factor for the 
precipitation of a rupture of an arterial 
aneurysm such as the one that caused the 
demise of the patient.

In October 1998, the Board sent the case for review by an 
independent medical expert (IME) in the field of cardiology 
for an opinion about whether the medical evidence of record, 
including blood pressure readings, showed that the veteran 
had hypertension in service and for an opinion about the 
relationship, if any, between service-connected PTSD and 
hypertension and the relationship, if any, between 
hypertension and the cause of the veteran's death.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) (1998).  
In May 1999, the Board received the opinion of the IME who 
stated that the available evidence was too limited to permit 
a diagnosis of hypertension during service.  The IME also 
stated that "[t]he relationship of stress in general, and 
PTSD specifically, to the etiology of chronic hypertension is 
complex and not precisely defined."  The doctor noted, for 
example, "Given the current state of knowledge, I cannot be 
as definitive as Dr. DeCosmo's statement that the patient's 
hypertension was 'directly precipitated by his [PTSD]'".  
However, the IME rendered the opinion that service-connected 
PTSD "likely was a significant contributor to the veteran's 
chronic and dynamic hypertension" and that "[p]ain of 
variable degrees related to the prior service-related 
injuries certainly was an aggravating factor" for 
hypertension.  In addition, the doctor rendered the opinion 
that "the veteran's hypertension . . . likely was an 
important contributor in [the] cerebral aneurysmal bleeding 
and death" of the veteran.

Analysis.
Service Connection For The Cause Of Death.

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  Service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1999) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection for certain diseases, such as cardiovascular-renal 
disease including hypertension, also may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1998).  In addition, under section 
3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (1998).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

In this case, no medical evidence has been presented or 
secured to render plausible a claim that hypertension had its 
onset during active service or that it manifested itself to a 
degree of 10 percent or more within a year after the 
veteran's death.  Accordingly, a claim for service connection 
for hypertension on either a direct or presumptive basis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
However, before the Board sent this case for review by an 
independent medical expert (IME) pursuant to its duty to 
assist the claimant in developing facts relevant to the 
claim, the appellant had met her burden of submitting a well 
grounded claim because there was medical evidence in the 
claims file to render plausible (1) that that veteran had 
hypertension (several medical reports dating from 1988 
showing treatment for the disease); (2) that there was a 
relationship between service-connected PTSD and hypertension 
(treatises and Dr. DeCosmo's June 1994 statement); and (3) 
that there was a relationship between hypertension and the 
cause of the veteran's death (Dr. DeCosmo's June 1994 
statement).

With regard to the merits of the claim, the Board notes that, 
although the IME noted that "[t]he relationship of stress in 
general, and [of] PTSD specifically, to the etiology of 
chronic hypertension is complex and not precisely defined," 
the doctor rendered the opinion that service-connected PTSD 
"likely was a significant contributor to the veteran's 
chronic and dynamic hypertension" and that "[p]ain of 
variable degrees related to the prior service-related 
injuries certainly was an aggravating factor" for 
hypertension.  Therefore, the Board concludes that, in this 
case, service-connected PTSD contributed to, or aggravated, 
nonservice-connected hypertension to the extent that it may 
be concluded that the service-connected PTSD caused an 
increase in the severity of the nonservice-connected 
hypertension and, therefore, under the Court's interpretation 
of section 3.310(a) in Allen, service connection is warranted 
for that "degree of disability . . . over and above the 
degree of disability prior to the aggravation."  Allen, 
7 Vet. App. at 448.  Accordingly, service connection is 
warranted for a portion of hypertension.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.310(a) (1998); Allen, 7 Vet. App. 
at 448.

In addition, the IME rendered the opinion that "the 
veteran's hypertension . . . likely was an important 
contributor in [the] cerebral aneurysmal bleeding and death" 
of the veteran.  Accordingly, the Board concludes that the 
service-connected hypertension "aided or lent assistance to 
the production of death" and that therefore service 
connection is warranted for the cause of the veteran's death 
in this case.  38 C.F.R. § 3.312(c)(1) (1998).


Accrued Benefits.

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.1000(a)(1)(i) (1998).  Under 38 U.S.C.A. § 5121(c), the 
application for accrued benefits "must be filed within one 
year after the date of death."  38 U.S.C.A. § 5121(c) (West 
1991).  The Board concludes that the appellant in this case 
met this requirement by submitting an application for accrued 
benefits in January 1993 after the veteran's death on January 
[redacted] 1993.

"An accrued-benefits claim asserting that a veteran's 
disorder was service connected incorporates any prior 
adjudications of the service-connection issue on claims 
brought by the veteran, because it derives from the veteran's 
service-connection claim."  Smith v. Brown, 10 Vet. App. 
330, 334-35 (1997), citing Martin v. Brown, 7 Vet. App. 196, 
198-99 (1994); Zevalkink v. Brown, 6 Vet. App. 483, 492 
(1994), aff'd, 102 F.3d 1236 (Fed.Cir. 1996).  An "accrued-
benefits claimant stands in the exact position vis-a-vis 
adjudication of the deceased veteran's underlying 
disability-compensation claim as did the veteran immediately 
prior to his or her death, including all evidentiary 
requirements then applicable to the veteran's underlying 
claim and all final rating decisions then in effect."  
Smith, 10 Vet. App. at 335, quoting Landicho v. Brown, 7 Vet. 
App. 42, 52 (1994) (citing Zevalkink, 6 Vet. App. at 492-93).  
Thus, an accrued benefits claim is a derivative claim and it 
has the same character as a claim the veteran was pursuing at 
the time of his death and is based on the evidence in the 
file at the time of his death.  Smith, 10 Vet. App. at 335; 
see Hayes v. Brown, 4 Vet. App. 353, 360-61 (permitting 
consideration of evidence deemed constructively in the file 
at date of death).

In this case, the veteran's claim for service connection for 
hypertension secondary to his service-connected disabilities 
had not been adjudicated by VA but rather remained open or 
pending at the time of his death.  Therefore, there were not 
any rating decisions in effect; however, the claim must now 
be decided based on the evidence that was in the file at the 
time of the veteran's death.  Concerning this, the Board 
notes that the items of medical evidence that pertain to a 
relationship between hypertension and the veteran's 
service-connected disabilities were added to the claims file 
by the appellant after the veteran's death.  These items 
include the treatises, Dr. DeCosmo's statement, and the IME 
opinion obtained by the Board.  There was no medical evidence 
in the claims file at the time of the veteran's death that is 
relevant to the material issue involved in the claim, i.e., 
whether there was a relationship between the veteran's 
hypertension and his service-connected disabilities.  That 
the veteran stated in his March 1985 VA Form 1-9 that doctors 
had told him that hypertension was "caused from my 
injuries" is not sufficient to constitute the medical 
evidence needed to render the claim well grounded or to 
warrant service connection for hypertension on the merits.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Therefore, although the veteran had a claim for service 
connection for hypertension as secondary to his 
service-connected disabilities pending at the time of his 
death, the Board concludes that there were no benefits due 
and unpaid to the veteran, based on evidence in the file at 
the date of death, because there was no medical evidence in 
the file at the date of death that was relevant to a 
relationship between hypertension and the veteran's 
service-connected disabilities.  38 U.S.C.A. § 5121 (West 
1991).  All the medical evidence relevant to and probative of 
the claim for service connection for hypertension secondary 
to the service-connected disabilities was submitted by the 
appellant and added to the claims file after the veteran's 
death.  While such evidence may be reviewed in conjunction 
with, and found favorably dispositive of, the appellant's 
claim for service connection for cause of the veteran's death 
to obtain  DIC benefits, the law prohibits its review for the 
purpose of establishing entitlement to accrued benefits under 
section 5121.  38 U.S.C.A. § 5121 (West 1991).  Accordingly, 
the claim for service connection for hypertension for the 
purpose of accrued benefits under section 5121 of the statute 
must be denied.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Service connection for hypertension for the purpose of 
accrued benefits under section 5121, Title 38, United States 
Code, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

